Citation Nr: 0731009	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from March 17, 1975 
to May 23, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 administrative denial by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO later adjudicated the case in a September 2005 
Statement of the Case and a March 2006 Supplemental Statement 
of the Case. While the RO never issued a rating decision 
addressing this claim, since the veteran filed a timely 
Notice of Disagreement and a VA Form 9, and the RO has 
adjudicated the claim, the Board considers the claim properly 
appealed. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in March of 2003.  The appellant received timely 
notice of the determination, but did not initiate an appeal.

2.  Evidence received since the March 2003 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for hypertension. 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103 (2007). 

2.  New and material evidence has not been received since the 
March 2003 rating decision, and the claim for entitlement to 
service connection for hypertension remains closed.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 
(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2005, prior 
to the initial adjudication in the September 2005 statement 
of the case.  The RO provided notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006, subsequent 
to the initial adjudication.  While the second notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a March 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification also was in compliance with Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the July 
2005 letter informed the veteran of the basis of the last 
final denial in March 2003 for the claim of service 
connection for hypertension (that the disability was not 
incurred in or aggravated by his service), and described the 
meaning of "new" and "material" evidence in order to 
reopen the claim.   

VA has obtained service medical records and offered 
assistance to the veteran in obtaining evidence.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally denied entitlement to service connection 
for hypertension in a September 1975 rating decision on the 
basis that the veteran's hypertension preexisted service and 
was not aggravated by his service.  The veteran did not 
appeal this decision; so it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103 (2007).

The veteran filed a claim to reopen his claim for service for 
hypertension in November 2002.  In March 2003, the RO denied 
this claim finding that the veteran had not submitted new and 
material evidence to reopen the claim.  The veteran was 
notified of this decision, but did not file an appeal; 
therefore it became final as well.  Id. 

In July 2005, the appellant filed another claim to reopen 
entitlement to service connection for hypertension.                                                  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to  agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the March 2003 rating 
decision includes the veteran's service medical records and 
VA outpatient treatment reports dated from October 2001 to 
July 2002, which note a current prescription for blood 
pressure medication.   

Evidence submitted since the March 2003 rating decision 
includes a duplicate copy of the veteran's service medical 
discharge records dated May 21, 1975, which note that 
hypertension existed prior to service.  Additionally, the 
veteran submitted statements in October 2005 alleging that 
prior to entering service he was aware that he had high blood 
pressure, but that the recruiter told him to not inform 
anyone of this fact as it could jeopardize his entrance into 
the military.  

Regarding the duplicate copy of the veteran's service medical 
discharge records this evidence is not new, as it is 
duplicative of evidence previously considered by the RO in 
March 2003.  The veteran's statements made in October 2005 
also are not new and material.  This evidence acknowledges 
that the veteran's hypertension existed prior to his service, 
which was already established at the time of the last rating 
decision. 

Given the absence of receipt of any new and material evidence 
since the March 2003 determination, the claim to entitlement 
to service connection for hypertension may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 156 (a).  


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


